DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 13-20 and species B, figures 7A-7C in the reply filed on 8/8/2022 is acknowledged. Claims 1-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Examiner notes claim 14 is being withdrawn because the current elected embodiment shows the rods 60 protruding from an outer surface of the inner tubular layer as disclosed in paragraph 0064 of applicants pgpub. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first longitudinally extending reinforcing member is formed of a material with a lower rigidity than an adjacent portion of the thin wall portion such that a folding point of the thin wall portion occurs at the first longitudinally extending reinforcing member when the sheath is moved between the expanded and non- expanded state” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  “wherein first longitudinally extending” in line 1 should recite – wherein the first longitudinally extending --.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “wherein second longitudinally extending” in line 4 should recite – wherein the second longitudinally extending --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “wherein second longitudinally extending reinforcing member extends within the thick wall portion such that the second longitudinally extending reinforcing member has a thickness less than a thickness of the thin wall portion”. This limitation is indefinite because it is unclear from the drawings or the disclosure of the elected embodiment (figures 7A-7C) how the second longitudinally extending reinforcing member has a thickness less than the thin portion. For examination purposes, this is being interpreted as -- wherein second longitudinally extending reinforcing member extends within the thick wall portion such that the second longitudinally extending reinforcing member has a thickness less than a thickness of the thick wall portion--. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker (20060052750) in view of Fitterer (20160213882).

As to claim 13, Lenker discloses: An expandable sheath (see figure 11A) comprising: an inner tubular layer (1008, see figure 10a) having a thick wall portion (see figure below) integrally connected to a thin wall portion (see figure below), the thick wall portion having a first and second longitudinally extending end (see figure below), the thin wall portion extending between the first and second longitudinally extending ends (see figure below), wherein the inner tubular layer is radially movable between an expanded state (see figure 10A) and a non- expanded state (see figure 10B), wherein in the non-expanded state the first longitudinally extending end is provided under the second longitudinally extending end of the inner tubular layer (see figure below and figure 10B), wherein in the expanded state the first and second longitudinally extending ends of the inner tubular layer expand apart with the thin wall portion extending therebetween (see figure below).

    PNG
    media_image1.png
    861
    1174
    media_image1.png
    Greyscale

Lenker fails to directly disclose: the thin wall portion comprising a first longitudinal extending reinforcing member along a length of the thin wall portion, the thick wall portion including a second longitudinally extending reinforcing member along a length of the thick wall portion and wherein an outer surface of each of the first and second longitudinally extending reinforcing members protrude from a surface of the inner tubular layer.
In the same field of endeavor, namely expandable medical sheaths, Fitterer teaches a similar expandable sheath (10) using a first longitudinal extending reinforcing member (24) and a second longitudinal extending reinforcing member (24, see figure 2c), wherein an outer surface of each of the first and second longitudinally extending reinforcing members protrude from a surface of the inner tubular layer (see figure 2c, protrude inward). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the first and second longitudinal extending reinforcing members of Fitterer to the inside surface of Lenkers sheath 1008 to ease entrance/passage of a device through the lumen of the sheath (see paragraph 0061 of Fitterer). Examiner notes once the combination is made, elements 24 will be placed throughout the sheathes inner surface as taught by Fitterer. This includes both the thick and thin wall portions. 

As to claim 16, the combination of Lenker and Fitterer discloses the invention of claim 13, the combination further discloses: wherein the thin wall portion includes a plurality of first longitudinally extending reinforcing members spaced evenly circumferentially around the thin wall portion (the combination will have plurality of first longitudinally extending reinforcing members spaced evenly circumferentially around the thin wall portion as taught by Fitterer see figure 10) , wherein the thick wall portion includes a plurality of second longitudinally extending reinforcing members spaced evenly circumferentially around the thin wall portion (the combination will have a plurality of second longitudinally extending reinforcing members spaced evenly circumferentially around the thin wall portion as taught in Fitterer see figure 10 and paragraph 0061).

As to claim 17, the combination of Lenker and Fitterer discloses the invention of claim 13, the combination fails to directly discloses: wherein the first longitudinally extending reinforcing member is formed of a material with a lower rigidity than an adjacent portion of the thin wall portion such that a folding point of the thin wall portion occurs at the first longitudinally extending reinforcing member when the sheath is moved between the expanded and non- expanded state. 
It would have been obvious to try to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the rigidity of the first longitudinally extending reinforcing member lower than that of an adjacent portion of the thin wall portion such that a folding point of the thin wall portion occurs at the first longitudinally extending reinforcing member when the sheath is moved between the expanded and non- expanded state since there are only a finite number of predictable solutions. Either the first longitudinally extending reinforcing member has a rigidity that is less, more or equal to that of the thin wall portion. Fitterer teachers that having any number of reinforcing members (24) spaced equidistant throughout the lumen is well known (paragraph 0061). Furthermore, Fitterer discloses the height and cross section of these corrugations can vary (paragraph 0061 and 0063) depending on the need. Thus, using reinforcement members with a lower rigidity would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Furthermore, using lower rigidity reinforcement members would enable the folds to more effectively fit inside an outer catheter. 

As to claim 18, the combination of Lenker and Fitterer discloses the invention of claim 13, the combination fails to directly discloses: wherein the first longitudinally extending reinforcing member is formed of a material with a higher rigidity than an adjacent portion of the thin wall portion such that a folding point of the thin wall portion to occur in the thin wall portion when the sheath is moved between the expanded and non-expanded state.
It would have been obvious to try to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the rigidity of the first longitudinally extending reinforcing member higher than that of an adjacent portion of the thin wall portion such that a folding point of the thin wall portion occurs in the thin wall portion when the sheath is moved between the expanded and non- expanded state since there are only a finite number of predictable solutions. Either the first longitudinally extending reinforcing member has a rigidity that is less, more or equal to that of the thin wall portion. Fitterer teachers that having any number of reinforcing members (24) spaced equidistant throughout the lumen is well known (paragraph 0061). Furthermore, Fitterer discloses the height and cross section of these corrugations can vary (paragraph 0061 and 0063) depending on the need. Thus, using reinforcement members with a higher rigidity would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Furthermore, using higher rigidity reinforcement members would create more controlled folding points in the device. 


Claim(s) 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (20120083877) in view of Fitterer (20160213882).

As to claim 13, Nguyen discloses: An expandable sheath (see figure 45) comprising: an inner tubular layer (20) having a thick wall portion (see figure below) integrally connected to a thin wall portion (see figure below), the thick wall portion having a first and second longitudinally extending end (see figure below), the thin wall portion extending between the first and second longitudinally extending ends (see figure below), wherein the inner tubular layer is radially movable between an expanded state (fig 45) and a non- expanded state (fig 44), wherein in the non-expanded state the first longitudinally extending end is provided under the second longitudinally extending end of the inner tubular layer (see figure 45 and figure below, seen to be under when looking at the cross section of figure 44 since first end is on top of the second end), wherein in the expanded state the first and second longitudinally extending ends of the inner tubular layer expand apart with the thin wall portion extending therebetween (see figure below and figure 44-45, seen as extending apart wince they are separated).
Nguyen fails to directly disclose: the thin wall portion comprising a first longitudinal extending reinforcing member along a length of the thin wall portion, the thick wall portion including a second longitudinally extending reinforcing member along a length of the thick wall portion and wherein an outer surface of each of the first and second longitudinally extending reinforcing members protrude from a surface of the inner tubular layer.

    PNG
    media_image2.png
    969
    1176
    media_image2.png
    Greyscale

In the same field of endeavor, namely expandable medical sheaths, Fitterer teaches a similar expandable sheath (10) using a first longitudinal extending reinforcing member (24) and a second longitudinal extending reinforcing member (24, see figure 2c), wherein an outer surface of each of the first and second longitudinally extending reinforcing members protrude from a surface of the inner tubular layer (see figure 2c, protrude inward). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the first and second longitudinal extending reinforcing members of Fitterer to the inside surface of Nguyen sheath seen in figure 45 to ease entrance/passage of a device through the lumen of the sheath (see paragraph 0061 of Fitterer). Examiner notes once the combination is made, elements 24 will be placed throughout the sheathes inner surface as taught by Fitterer. This includes both the thick and thin wall portions. 

As to claim 19, the combination of Nguyen and Fitterer disclose the invention of claim 13, the combination further discloses: an elastic outer tubular layer (802) radially movable with the inner tubular layer (moves with inner tubular layer) between the expanded state and non-expanded state (see figures 44-45), wherein the elastic outer tubular layer urges the inner tubular layer towards the non- expanded state (needs a radial force to cause expansion, after inner member that causes expansion is removed, the lumen returns to a smaller diameter thus the outer layer is seen to urge the tubular layer towards a nonexpanded state, see paragraph 0126).

As to claim 20, the combination of Nguyen and Fitterer disclose the invention of claim 19, the current combination fails to directly discloses: wherein a distal portion of the outer tubular layer and a distal portion of the inner tubular layer are adhered to each other in a sealed configuration.
However Nguyen teaches in other embodiments, that fusing the elastic cover with the sheath via a thermal process is well known (see paragraph 0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fused the elastic cover with the sheath as taught by the manufacturing methods of another embodiment of Nguyen to the currently cited embodiment of Nguyen to fuse the layers together. Examiner notes the fusing of these layers is seen to meet the limitation “adhered to each other in a sealed configuration”. 

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: wherein first longitudinally extending reinforcing member extends within the thin wall portion such that the first longitudinally extending reinforcing member has a thickness greater than a thickness of the thin wall portion, wherein second longitudinally extending reinforcing member extends within the thick wall portion such that the second longitudinally extending reinforcing member has a thickness less than a thickness of the thick wall portion. The closest art on record was Lenker (20060052750) in view of Fitterer (20160213882). However, the resulting device does not have the structure of claim 15. Modifying the thicknesses of the first and second longitudinally extending reinforcing members to meet the required claims would not have been obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birmingham (20140236123): overlapping ends
Nance (7,713,193): compressed inner tube

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771